IN THE COURT OF APPEALS OF TENNESSEE
                                 AT NASHVILLE
                                           April 15, 1999 Session

       JULIA SLEDGE LEACH BRYAN v. JAMES WENDELL LEACH

                          Appeal from the Chancery Court for Maury County
                               No. 91-540   Jim Hamilton, Chancellor



                          No. M1998-00922-COA-R3-CV - Filed June 5, 2001


This case involves post-divorce disputes over alimony and child support and issues of contempt of
court. The father commenced this appeal after the trial court declined to modify or terminate his
alimony obligation and awarded the mother more than $50,000 in child support arrearages and,
later, found the father in contempt of court and ordered him to pay a fine of $100 per day until all
judgments were paid to the mother. On appeal, the father argues that his alimony obligation should
have terminated or decreased, that a portion of his child support payments should be placed in trust
for the benefit of the children, and that the trial court erred by fining him for contempt. We affirm
the trial court’s orders but modify the fine imposed upon the father.

             Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                              Affirmed as Modified and Remanded

PATRICIA J. COTTRELL, J., delivered the opinion of the court, in which BEN H. CANTRELL, P.J., M.S.,
and WILLIAM C. KOCH, JR., J., joined.

Wm. Kennerly Burger, Murfreesboro, Tennessee, Gregory D. Smith, Nashville, Tennessee, for the
appellant, James Wendell Leach.

James DuBois, Columbia, Tennessee, John A. Day, Nashville, Tennessee, for the appellee, Julia
Sledge Leach Bryan.

                                                     OPINION

        James Wendell Leach ("Father") and Julia Sledge Leach Bryan ("Mother") married in 1980,
shortly after Father began his medical practice in Columbia. The parties divorced in 1992 after
twelve years of marriage; they have three children.1 Father is an obstetrician/gynecologist who


       1
           The exact dates of birth are not clear from the record, although Mother testified in March of 1998 that the
                                                                                                         (con tinued...)
earns in excess of $400,000 annually. At the time of the marriage, Mother held a nursing degree
from Vanderbilt University. Since then, she has maintained and enhanced her skills.

          At the time of their divorce, the parties entered into a detailed Marital Dissolution Agreement
("MDA"). Under the agreement, Mother was given custody of the children, and Father had
reasonable visitation. Father agreed to pay $1,750 per week in child support “until each child is 22
years of age provided they are enrolled annually in and attending college full-time.” Father also
agreed to pay private school tuition and to pay “college expenses, including room, boarding, tuition,
books and supplies, and other expenses related to college until each such child graduates from
college.” Further, Father agreed, “As each child reaches the age of 16, [to] provide an automobile
for such child and [to] be responsible for all expenses related to the use and maintenance of same
. . . until the youngest child reaches the age of 22.”

         Mother received the marital home and its contents and Father agreed to pay:

         as additional child support until the youngest child reaches the age of 22 all expenses
         related to maintaining, repairing and/or replacing all improvements located therein
         and thereon (including appliances, machines and equipment), and all other expenses
         related to the residence, yard, swimming pool and other improvements. The
         necessity for said expenses shall be determined by [Mother] in her sole and absolute
         discretion.

         Mother also received her car and van and, as “additional child support,” Father agreed to pay
for “all gas, oil, insurance, maintenance, repairs, replacement of tires, batteries and other accessories,
and/or other debts thereon, including lease payments” and “[a]t the expiration of the lease on the
1990 Lexus, . . . [to] provide [Mother] with a similar automobile by purchase or lease and [to]
continue to do so every three (3) years until the youngest child reaches the age of 22.”

       In addition, Father agreed to pay health insurance for Mother and the children until the
youngest child reached the age of 22 and to pay for any of their medical expenses not covered by
insurance. He also agreed to “irrevocably designate [Mother] as the sole beneficiary” of his life
insurance policy and to “remain liable for the payment of all premiums on same, if any.” Father
agreed to pay for a term life insurance policy for Mother until the youngest child reached the age of
22.

       Mother received her Individual Retirement Account and Keogh Plan and $332,807.50 from
an investment portfolio. Additionally, Father agreed to pay Mother “rehabilitative alimony in the
amount of $5,569.00 per month . . . for a period of twenty (20) years.” He further agreed, “Such
amount shall not be subject to modification or termination.”


         1
          (...continued)
children w ere seven teen, fo urteen and nin e yea rs old.

                                                             -2-
        In exchange for all the provisions listed above, Father retained, among other things, his
Individual Retirement Account and Keogh Plan, the commercial real property which housed his
office, and his medical practice, including “any cash, checking accounts, furniture, fixtures,
equipment, machinery, supplies, Columbia Diagnostic Associates, Physicians Equipment Partners,
Ltd, and accounts receivable.” Each of those items was retained in its entirety, free from any claims
by Mother.

       The MDA also contained the following provisions:

       Should there be any obligation, alimony, child support or other, due in the future,
       after the death of [Father], the children and [Mother] shall have a claim against the
       estate of [Father] for monies due in the future under this agreement.
                                                ***
       In the event of a breach of this agreement by either party, the party breaching said
       agreement agrees to pay all expenses of the nonbreaching party, including reasonable
       attorney’s fees.

        The agreement was incorporated into the divorce decree issued on January 27, 1992. The
parties later agreed to modify the MDA, and in June 1996 the court approved a consent order
reflecting, among other things, the parties’ agreement that Father be released from certain
responsibilities required under the initial Marital Dissolution Agreement, including the purchase or
lease of a new vehicle for Mother every three years and the maintenance of the home and vehicle.
The parties also agreed to divide certain medical expenses for the children, and Father remained
liable for only half of Mother’s medical expenses not covered by insurance. In exchange for these
modifications, Father agreed to pay Mother an additional $300 per week in child support, making
his obligation $2,050 per week.

        In October 1996, the trial court issued a consent order to change custody because the oldest
child had chosen to live with Father. The order vested Father with primary physical custody of the
couple’s daughter. In conjunction with that change, the parties agreed that Father’s “weekly child
support obligation shall be reduced . . . from $2,050 per week to $1,355 per week, which amount
takes into account [Father’s] obligation to support the parties’ other two minor children in the
amount of $1,600 per week and [Mother’s] obligation to support [the older daughter] in the amount
of $245 per week. When [the older daughter] reaches the age of 18, and has graduated from high
school, [Father’s] support obligation shall be readjusted to reflect that he is no longer entitled to an
offset for [her] support.”

        The daughter returned to Mother’s home to live in February of 1997, but Father continued
to pay the reduced support amount. On March 7, 1997, Mother filed a petition for change of custody
and increase in child support after the daughter decided to resume living with her. Two months
later, Father filed a petition for termination of alimony based on Mother's remarriage in April 1997.



                                                  -3-
He also argued that his obligation to pay alimony should cease because Mother's financial situation
had improved due to his payments to her, while his earnings had decreased.2

        Father had remarried in March 1993 to a woman with two minor children, and in 1996 Father
and his family had moved into a larger, more expensive house. Mother remarried in April 1997,
to a certified flight instructor, who earned approximately $14,000 annually.

         At the May 1998 hearing, Father testified that he had greater expenses, including spending
over $22,000 per month on his new household and the larger house. He testified that he owned
$620,000 in real estate and his personal property was worth approximately $150,000. He also
testified that he had to work more hours in order to maintain his level of income due to changes in
medical practice in the area. Testimony at the hearing also revealed that Mother's estate had
increased dramatically with the rise of the stock market. Her net worth was over one million dollars
and she had paid off the mortgage on the family home. Mother testified that from the divorce to the
time of trial, she had filed four contempt petitions based on Father's failure to pay his obligations
under their agreement.

       In its order, the trial court found that Mother's remarriage did not affect her alimony and that
Father had failed to prove any material change of circumstance warranting a modification or
reduction of alimony. The court further found that Father had failed to prove a material change in
circumstance warranting a change in child support and ordered him to resume weekly payments of
$2,050, later assessing arrearages of $46,200 for the time after the older daughter returned to
Mother’s custody.

         The court also found Mother’s contempt petition to be “well taken insofar as [Father] has
failed to pay or reimburse [Mother] for medical and educational expenses previously ordered by this
Court.” However, it declined to find Father in “willful contempt” or to impose a penalty, instead
awarding Mother a judgment for $5,581.92 for the accumulated arrearages. Mother later filed
another petition for nonpayment of child support and for expenses unpaid since the court’s last order
and for Father’s failure to pay the amounts previously ordered. Father requested that a portion of
the child support payments be placed in trust for the children’s future needs.

        In its order following the hearing on contempt, the trial court found Father in willful
contempt for failure to pay amounts he had been previously ordered to pay. The court denied
Father’s motion for stay of judgment3 and ordered him to pay $100 per day for every day he failed
to pay the judgment in full. The trial court denied Father’s motion that a portion of the child support
be placed in trust.



         2
           Father’s testimony at the March 1998 hearing indicated that his earnings had not, in fact, decreased. Rather,
he testified that he earned approxima tely the sam e inco me , but that he w orked longe r hours in order to ea rn it.

         3
             This court also denied Father’s m otion for a stay pendin g appeal.

                                                            -4-
         On appeal, Father challenges (1) the trial court’s refusal to terminate or modify his alimony
obligations, (2) the trial court’s refusal to order that a portion of his child support payments be placed
in trust, and (3) the trial court’s sanctions for contempt.

                                              I. Alimony

       Father advances several theories for the termination of his alimony obligation. The first is
that Mother’s remarriage automatically terminated his alimony obligation.

                            A. Automatic Termination Upon Remarriage

       In making this argument, Father relies upon Tenn. Code Ann. § 36-5-101(a)(2)(B), which
provides, in pertinent part:

        In all cases where a person is receiving alimony in futuro, or alimony the amount of
        which is not calculable on the date on which the decree was entered, and that person
        remarries, the alimony in futuro or alimony the amount of which is not calculable on
        the date the decree was entered, will terminate automatically and unconditionally
        upon the remarriage of the recipient.

       This statutory provision was enacted in 1994 and became effective April 24, 1994, see 1994
Tenn. Pub. Acts, ch. 96, more than two years after the parties signed their marital dissolution
agreement. For purposes of this argument, Father characterizes the alimony provided for in the
MDA as in futuro or “alimony the amount of which is not calculable on the date on which the decree
was entered.”

        Father’s reliance on the automatic termination upon remarriage provision of Tenn. Code Ann.
§ 36-5-101(a)(2)(B) is misplaced because (1) the statute’s enactment postdates the parties’ agreement
and the divorce decree and (2) the statute, by its terms, applies only to alimony in futuro, and the
alimony involved herein was not of that type.

        Because Tenn. Code Ann. § 36-5-101(a)(2)(B), the statute providing for automatic
termination of in futuro alimony upon remarriage by the recipient, was enacted in 1994, we will not
apply it retroactively to an agreement made and a divorce granted in January 1992. See Waddey v.
Waddey, 6 S.W.3d 230, 232 n. 1 (Tenn. 1999) (because the statutory introduction of rehabilitative
alimony was a substantive change, that provision is not applicable to divorces prior to that 1983 act).
In Hays v. Hays, 709 S.W.2d 625 (Tenn. Ct. App. 1986), this court held that the 1984 statute
creating a “duty of rehabilitation” will not be applied to divorce decrees entered prior to its passage,
relying on the longstanding legal principle that statutes changing substantive rights will not be given
retrospective application. Hays, 709 S.W.2d at 627; see also McCarty v. McCarty, 863 S.W.2d 716,
719 (Tenn. Ct. App. 1992) (rehabilitative alimony statute does not apply retroactively to alimony
awards made prior to its passage).


                                                   -5-
        Statutes are to be applied prospectively “unless the legislature clearly indicates to the
contrary.” Shell v. State, 893 S.W.2d 416, 419 (Tenn. 1995) (citing Woods v. TRW, Inc., 557 S.W.2d
274, 275 (Tenn. 1977)). More significantly, when a statute creates a new right, eliminates a vested
right, or impairs a contractual obligation, its retrospective application is constitutionally forbidden.
Tenn. Const. Art.1, Sec. 20; Collier v. Memphis Light, Gas & Water Div., 657 S.W.2d 771, 775
(Tenn. Ct. App. 1983). Courts will not apply a statute retroactively where to do so would disturb
a vested right or contractual obligation. Kuykendall v. Wheeler, 890 S.W.2d 785,787 (Tenn. 1994).
Our Supreme Court has construed Article I, section 20 as prohibiting laws "which take away or
impair vested rights acquired under existing laws or create a new obligation, impose a new duty, or
attach a new disability in respect of transactions or considerations already passed." Doe v.
Sundquist, 2 S.W.3d 919, 923 (Tenn. 1999). Further, a “vested right," although difficult to define
with precision, is one "which it is proper for the state to recognize and protect and of which [an]
individual could not be deprived arbitrarily without injustice." Id.

        Both these principles have been applied to disallow the application of Tenn. Code Ann. § 36-
5-101(a)(2)(B) to decrees entered prior to the statute’s passage. Kline v. Kline, No. 03A01-9706-
CV-00240, 1997 WL 677943, at *2 (Tenn. Ct. App. Nov. 3, 1997) (perm. app. denied May 26, 1998)
(Tenn. Code Ann § 36-5-101(a)(2)(B) could not be applied to alimony awarded in 1991, and alimony
was not automatically terminated by wife’s remarriage in 1996); Hussey v. Hussey, No. 01A01-
9504-PB-00181, 1996 WL 165512, at *5 (Tenn. Ct. App. Apr. 10, 1996) (perm. app. denied Aug.
26, 1996) (parties intended that alimony obligation would not terminate upon remarriage of wife and
statute will not be applied retroactively to deprive her of her right to receive payments).4

        The statutory provision automatically terminating certain types of alimony upon remarriage
was not in existence at the time of the parties’ agreement or the entry of decree of divorce
incorporating that agreement. We will not apply Tenn. Code Ann. § 36-5-101(a)(2)(B) retroactively
to create an automatic termination of contractual obligations undertaken and rights vested prior to
its enactment.

        Additionally, Father’s argument that his alimony obligation terminated automatically upon
Mother’s remarriage, by operation of the statute, must fail because the statute applies only to
alimony in futuro. As explained below, we conclude that the alimony established by the parties in
their marital dissolution agreement and incorporated into the divorce decree was not alimony in
futuro. Isbell v. Isbell, 816 S.W.2d 735, 739 (Tenn. 1991). But, even if the alimony involved herein
could be appropriately classified as in futuro, it was not subject to automatic termination upon
remarriage of the recipient. At the time the marital dissolution agreement was entered, alimony in



         4
           In Hussey, the former w ife remarried in 1993 , prior to the statute’s passage. The court in Hussey reasoned
that the former wife had a vested right in alimony p ayments because the parties had intended that the alimony provided
for in the agreement would, in effect, be a division of marital property. Accordingly, the court found the alimony
agreem ent to be a v ested contractual right which co uld n ot be imp aired by later statutes.

                                                         -6-
futuro did not automatically terminate at remarriage. Butcher v. Webb, 869 S.W.2d 336, 337 (Tenn.
1994).5
                  B. Rehabilitative Alimony Statutorily Subject To Modification

       Alternatively, Father argues that the alimony is rehabilitative alimony and subject to
modification by the trial court under another statute, Tenn. Code Ann. § 36-5-101(d)(2), which
provides:

         An award of rehabilitative, temporary support and maintenance shall remain in the
         court's control for the duration of such award, and may be increased, decreased,
         terminated, extended, or otherwise modified, upon a showing of substantial and
         material change in circumstances. Rehabilitative support and maintenance shall
         terminate upon the death of the recipient. Such support and maintenance shall also
         terminate upon the death of the payor unless otherwise specifically stated. The
         recipient of the support and maintenance shall have the burden of proving that all
         reasonable efforts at rehabilitation have been made and have been unsuccessful.

Tenn. Code Ann. § 36-5-101(d)(2).

        Father argues that he demonstrated a material change of circumstances justifying termination
of the alimony obligation, specifically Mother’s remarriage and her successful economic
rehabilitation.

        The specific statutory provision upon which Father relies was also enacted after the parties’
agreement and divorce, and became effective in 1993. 1993 Tenn. Publ. Acts, ch. 243. For the
reasons explained in the preceding section, we cannot apply this later legislative enactment to
alimony agreed to and awarded earlier if such application would deprive Mother of a vested right.
Waddey, 6 S.W.3d at 232 n.1 (if statutory amendment constitutes a substantive change in divorce
law, the new provision is not applicable to divorces granted prior to its passage). Whether mother
had a right to unmodifiable alimony, not subject to decrease or termination due to change in
circumstances including successful rehabilitation, depends upon the intent of the parties, including
the language of the agreement, and the law at the time of the agreement.



         5
           Prior to the enactme nt of T enn . Cod e Ann. § 36-5-101(a)(2)(B) th e cou rts app lied the so-ca lled “live-in
boyfriend” statute, T enn . Cod e Ann. § 36-5-101(a)(3), to a remarried alimony obligee who received alimony in futuro.
See Isbell, 816 S.W .2d at 737 (section did not apply because obligee received a fixed amount of alimony). That section
creates a rebuttable presumption that the recipient of alimony in futuro who lives with a third person is either receiving
support from the third person or is co ntribu ting to the third person's support, that the recipient no longer needs the
prev iously awarded amount of alimony, and that the court should suspend all or part of the alimony oblig ation. By its
terms, this statute applies only where (1) in futuro alimony has been previously awarded, and (2) where modification
by the co urt of the previo us aw ard is availab le. Becau se we h ave de termined that the alim ony award in this case was
not “in futuro” this provision does not apply. Father has not relied on Tenn. Code Ann. § 36-5-101(a)(2)(B) in any of
his argum ents.

                                                           -7-
       The parties’ marital dissolution agreement stated:

       Husband shall pay to Wife rehabilitative alimony in the amount of $5,569.00 per
       month, payable semi-monthly on the 1st and 15th of each month, for a period of
       twenty (20) years. Such amount shall not be subject to modification or termination.
       Wife shall pay income taxes on said payments and Husband shall be entitled to
       deduct said payments from his income.

        The parties used the term “rehabilitative alimony;” however, that term must be interpreted
by reference to its meaning in 1992 when the agreement was made.

                                    C. Rehabilitative Alimony

        Since the parties' 1992 divorce, Tennessee alimony law, which is primarily governed by
statute, has undergone revision. See Tenn. Code Ann. § 36-5-101. Tennessee law, as it exists today,
recognizes three distinct types of alimony or spousal support. Id.; Self v. Self, 861 S.W.2d 360, 361-
62 (Tenn. 1993). Alimony may be in solido, in futuro, or rehabilitative.

         Tennessee law regarding alimony in solido has not changed since the entry of the decree
herein. Alimony in solido promotes the twin goals of certainty and finality though an award of a
fixed amount without conditions. Waddey, 6 S.W.2d at 232; Self, 861 S.W.2d at 362. That fixed
amount may be paid in a single lump sum payment, or it may be paid in periodic installments.
Isbell, 816 S.W.2d at 738 ("[t]he mere fact that the lump sum amount is payable in installments is
neither conclusive nor determinative regarding its status as in solido or in futuro"). The
determinative factor in deciding whether an award of spousal support is alimony in solido, is the
intent of the parties, or the court, that the award be for a fixed amount. Self, 861 S.W.2d at 363
(noting that the trial court’s award stated the alimony was in solido and other provisions supported
intent was to provide payments for a definite duration); Grissom v. Grissom, 15 S.W.3d 474, 477
(Tenn. Ct. App. 1999) (interpreting the marital dissolution agreement to establish that “the parties
did not intend for the payments to terminate unless the wife died”). Alimony in solido is not
modifiable even upon a showing of changed circumstances, including such events as remarriage or
the increased fortunes of the recipient spouse. Self, 861 S.W.2d at 362; Towner v. Towner, 858
S.W.2d 888, 890 (Tenn. 1993);Grissom, 15 S.W.3d at 477.

        Alimony in futuro, sometimes referred to as “permanent alimony” or “periodic alimony,”
continues support that was incident to the marital relationship and continues indefinitely. It is
generally based on the need of the recipient for continued longterm support after the breakup of the
marriage. Today, as in 1992, alimony in futuro remains subject to the control of the court, and may
be modified upon a showing of a significant and material change of circumstances. Self, 861 S.W.2d
at 361.

        Rehabilitative alimony is designed to help a spouse who is economically disadvantaged,
relative to the other spouse, to become financially self-sufficient. It is intended to eliminate

                                                 -8-
dependency of one ex-spouse upon the other and to relieve the parties of “impediments incident to
the dissolved marriage.” Id. Rehabilitative alimony was introduced into our statutes in 1984.

         In 1992, the spousal support statute, Tenn. Code Ann. § 36-5-101(d), provided, in pertinent
part:

         It is the intent of the general assembly that a spouse who is economically
         disadvantaged relative to the other spouse be rehabilitated whenever possible by the
         granting of an order for payment of rehabilitative, temporary support and
         maintenance. Where there is such relative economic disadvantage and rehabilitation
         is not feasible in consideration of all relevant factors, including those set out in the
         subsection, then the court may grant an order for payment of support and
         maintenance on a long-term basis or until the death or remarriage of the recipient
         except as otherwise provided in subdivision (a)(3).6

        Our Supreme Court characterized this statute as distinguishing two types of support. “One
is temporary and designed to rehabilitate; the other is appropriate for long term support, when
rehabilitation is not feasible.” Isbell, 816 S.W.2d at 736.

      At the time the parties herein entered into their agreement, the nature of rehabilitative
alimony had been recently discussed by our Supreme Court:

         [T]he advent of rehabilitative support did not totally displace permanent alimony; the
         courts may still award long-term support and maintenance until remarriage or death
         of the recipient in situations where rehabilitation is simply not feasible. Where
         rehabilitative support is awarded, it may be made subject to conditions imposed by
         the court or agreed to by the parties. But where the rehabilitative award has been
         made for a fixed amount, the award must be considered non-modifiable, even if it is
         to be paid in installments and not in a lump sum. The certainty that results from such
         a rule benefits both parties, allowing each to make long-range financial plans for their
         own futures and for the future of any children affected by the break-up of the
         marriage. Unnecessary disruption of financial plans and expectations does not serve
         the policy fostered by the legislature in its efforts to provide rehabilitation for
         economically disadvantaged family members faced with marital dissolution. The
         rule we have recognized today will foster that legislative policy of rehabilitation.

Isbell, 816 S.W.2d at 739 (citations omitted).




         6
          The referenced subdivision (a)(3) created the rebuttable presumption that an alimony in futuro recipient who
lived with another p erson no lo nge r needed the am oun t of sup port prev iously awarded. See sup ra note 5.

                                                         -9-
       The primary issue in Isbell was whether the statute creating a presumption that the recipient
of alimony in futuro who lived with a third party no longer needed the amount of alimony awarded
was applicable to rehabilitative alimony. The court held that it was not because the statute “by its
own terms, applies only to ‘alimony in futuro’” and not to the temporary, rehabilitative support
awarded to Ms. Isbell. Id. at 737. Expressly adopting and quoting from the Court of Appeals opinion
in Gerlach v. Gerlach, C.A. No. 122, 1988 WL 102744 (Tenn. Ct. App. Oct. 6, 1988) (no Tenn. R.
App. P. 11 application filed), the Court further held:

          An award of alimony may be in solido (a definite amount) or in futuro (an indefinite
          amount over an indefinite period of time). “The determining factor in distinguishing
          whether alimony is in futuro or in solido is the definiteness or indefiniteness of the
          amount ordered to be paid.” . . . Although the court did not specify the total amount
          paid, the full amount of alimony payable - $16,800 - may be definitely determined
          by simply multiplying the monthly sum ($400) times the designated duration (42
          months). . . . The mere fact that the lump sum amount is payable in installments is
          neither conclusive nor determinative regarding its status as in solido or in futuro.

Isbell, 816 S.W.2d at 738 (citations omitted).

        The Gerlach court had found Ms. Gerlach’s alimony to be in solido and not subject to
termination upon remarriage. The court also found it significant that the decree awarding alimony
had no language providing for termination. Id. The Isbell court also noted, “If trial courts wish to
retain the right to modify an award of rehabilitative support, they should either place certain
conditions on the award or not make it for a sum certain over a fixed period of time.” Id. at 739 n.1.

        As Isbell makes clear, at the time of the parties’ agreement and decree of divorce,
rehabilitative alimony established for a definite duration and a definite amount and not specifically
subject to conditions was not subject to later modification. Isbell also makes clear that a statute
applicable to in futuro alimony did not apply to rehabilitative alimony.

        Isbell was followed closely by Campbell v. Campbell, 832 S.W.2d 31 (Tenn. Ct. App. 1991),
in which this court reluctantly affirmed the termination of “rehabilitative periodic alimony” to a
disabled and unemployable wife.7 In Campbell, the wife was awarded “$1,250.00 per month . . . for
a period of 36 months, the remarriage or death of the wife, whichever should first occur.” 832
S.W.2d at 31. When wife required an extension of her support because she was unable to gain
employment or improve her skills due to deteriorating health, the trial court noted that, while the
legislature enacted Tenn. Code Ann. § 36-5-101(d) providing for rehabilitative alimony in 1984, it
made no provision for subsequent modification of such an award. That court felt “constrained to
find that the award originally made became the final judgment as to alimony and is not now subject


          7
              W e note that even the label, “periodic,” did not bring the rehabilitative alimony award within the control of
the co urt.

                                                             -10-
to modification.” Id. at 32. Isbell was released after the trial court’s order but before this court
rendered its opinion. We stated, “[T]he Rule announced in Isbell precludes a trial court from
reopening an award of rehabilitative alimony unless the court has expressly retained the right to
modify the award.” Id. We further suggested that the legislature consider amending the statute“by
providing that a decree of rehabilitative alimony shall remain in the court’s control for the duration
of the award, and may be increased, decreased, or otherwise modified upon a showing of a
substantial and material change in circumstances.” Id. at 33.

        Shortly thereafter, the legislature did amend the statute to provide for the court’s continuing
control over awards of rehabilitative alimony. 1993 Tenn. Pub. Acts, ch. 243. The approach to
rehabilitative alimony changed with these amendments. As it is presently conceived, rehabilitative
alimony is statutory in origin and is clearly distinct from the other two types. Its modifiability has
been clearly established. In Self v. Self the Supreme Court discussed those 1993 legislative changes
even though they were not applicable to the dispute in Self, stating, “A third class of spousal support
has been created . . . .” 861 S.W.2d at 363. The Court further observed:

         [I]t appears the legislature has specifically given trial courts the authority to order
         awards designed to accomplish the rehabilitation of a spouse found to be
         economically disadvantaged but which remain subject to modification by the court
         upon a showing of “substantial and material change in circumstances.” This option
         obviously sacrifices the certainty incident to an award of “alimony in solido” for the
         continued monitoring of the parties’ circumstances by the court . . . .

Id.

        It is clear from these authorities that prior to the 1993 change rehabilitative alimony was
considered different from and alternative to alimony in futuro.8 According to the Isbell court, the
primary distinguishing factor was whether the alimony was permanent and continuing the support
incident to marriage indefinitely, or was set for a definite duration. In Self, the court explained that
the distinction based on the definiteness of the term “actually reflects the essential purpose of each
award.” 861 S.W.2d at 362. Thus, the Self court found the initial purpose of the award, in view of


         8
             It is not entirely clear whether, prior to 1993's change making rehabilitative alimony a distinct category of
spousal support, the courts considered rehabilitative alimony as a kind of alimony in solido or as simply a different name
for alimony in solido. Isbell stated th ere were two k inds of alimony: (1) temp orary, rehabilitative and (2) long term
where rehabilitation is not feasible. 816 S.W.2d at 736. Ho wever, the court also used the terms in solido and in futuro.
Id. at 737. Self announced that a “third class of spousal support” was created by 1993 Tenn. Pub. Acts, ch. 243. 861
S.W.2d at 363, confirming there w ere only two types prior to the am endm ent. Howev er, the Court foun d it significant
that the trial court had stated that the aw ard w as “in solido” and further compared in solido and in futuro alimony, stating
the first is rehabilitative support designed to accomplish a stated purpose. Id. In Towner v. Towner, the Supreme C ourt
determined that in spite of a marital dissolution agreement’s characterization of monthly payments as “spousal
support/alimo ny,” they were, in fact, part o f the distributio n of ma rital property . 858 S.W.2d at 891. The court stated
how ever, that if the payments had not so clearly constituted part of the property distribution, the issue would be whether
the “obligation constitutes alimony in futuro or in solido.” Id. at 890.

                                                            -11-
the circumstances of the parties at the time of the award, was the “critical factor” in determining
whether an alimony award was modifiable. Id. at 361. In Towner, the Court stated that susceptibility
to modification is not totally dependent on the duration of the payments, but that consideration of
all relevant factors could require or justify definite, nonmodifiable payments on a longterm basis
because of the need for certainty and finality. 858 S.W.2d at 890. Most recently, the Supreme
Court has returned to defining the distinction between alimony in futuro and alimony in solido as
“determined by either the definiteness or indefiniteness of the sum of alimony ordered to paid at the
time of the award.” Waddey, 6 S.W.3d at 232.9

        The question of whether the alimony established in the marital dissolution agreement was
non-modifiable “can be resolved only by an examination of the language of the provision and the
circumstances under which the agreement was executed and made a part of the judgment.” Towner,
858 S.W.2d at 890. The parties used the term “rehabilitative” to describe the alimony created in
their agreement. That choice is indicative of the parties’ intent, and the term “rehabilitative” as used
in 1992 must be interpreted in light of the existing statute’s use of the same term and court
interpretations of that statute. Under those authorities, “rehabilitative, temporary” support was
distinct from support awarded “on a long-term basis or until the death or remarriage of the recipient.”

        The use of the term "rehabilitative" also reflects an intent by the parties to enable Mother to
become economically self-sufficient relative to Father within a specific time frame. Self, 861
S.W.2d at 363. Further, the parties’ intent that the alimony not be subject to later modification, by
either party, was made explicitly clear. The non-modification provision provided both parties with
certainty and finality to allow them to make financial decisions reliably. In addition, the parties
chose to place no conditions or contingencies on the receipt of the alimony. Id. at 363; Isbell, 816
S.W.2d at 739. On the contrary, their agreement specifies that the alimony obligation is to continue
for a period of twenty years without modification or termination. Although the total amount of the
alimony award is not stated in the agreement, simple arithmetic can determine how much Father
agreed to pay when he entered the agreement. Moreover, by the terms of the MDA, “Should there
be any obligation, alimony, child support or other, due in the future, after the death of [Father], the
children and [Mother] shall have a claim against the estate of [Father] for monies due in the future
under this agreement.”10




         9
           Father has argued that the alimony paym ents terminate upon the death of Mother and, therefore, the alimony
is in futuro. The MDA is silent about its termination on the death o f Mo ther. Nonetheless, the argument propounded
by Father has been spe cifically disapproved . Grissom, 15 S.W.3d at 476 (citing Self, 861 S.W.2d at 363 (contingency
that alimon y wou ld terminate upon w ife’s death would not defeat the purpo se of providing supp ort for a set time)).

         10
            In addition, the parties specifically waived any interest each m ight have in the property or estate of the other,
“except as to the obligations imposed by this instrument or by the court’s decree, this being intended as a full, final and
com plete settlemen t of the property, marital and other rights of the parties.” In addition to the non-modification
provision specific to alimony, the agreement also provides that no modification or waiver of any of its terms shall be
valid un less agreed to in writing b y both parties.

                                                            -12-
         In light of all of the above, we find that the "rehabilitative" support provided for in the
parties' marital dissolution agreement was non-modifiable. It cannot be subjected to a later statute
in such a way as to change Father’s obligation or to affect Mother’s right to receive the amount of
alimony for the duration provided in the parties’ agreement.

       In addition, it is clear that the agreement was the product of negotiation between the parties.
While the language prevents Father from seeking reduction or termination, it also prevents Mother
from seeking an increase in amount or duration. Apparently the duration of the alimony payments
was set at twenty years in consideration of Mother’s relinquishment of any claim to Father’s
medical practice and related property and to his retirement accounts.11

      Where the parties see fit to include alimony obligations in their marital dissolution
agreement,

         It must be presumed that the alimony provision was part of the inducement or
         consideration for the other provisions regarding division of the marital estate. The
         Courts are justified in being reluctant to disturb an alimony obligation assumed under
         such conditions.

Campbell v. Campbell, No. 02A01-9803-CH-00073, 1998 WL 959669 at *5 (Tenn. Ct. App. Nov.
4, 1998) (no Tenn. R. App. 11 application filed) (quoting Lampley v. Lampley, No. 01A01-9708-CH-
00423, 1998 WL 44938, at *5 (Tenn. Ct. App. Feb. 6, 1998) (perm. app. denied July 27, 1998)).

       Similarly, in Holt v. Holt, 751 S.W.2d 426 (Tenn. Ct. App. 1988), this court considered a
former husband’s attempts to be relieved of obligations established in a property settlement
agreement which provided for 10 years of payments of alimony in solido.12 In determining that the
agreement did not violate public policy, this court also stated:

         Parties should be free to obligate themselves by agreement beyond what the courts
         could order them to do as a matter of law. In such cases the courts are not
         sympathetic to a party who promises more than he can reasonably expect to pay in
         order to induce the other spouse to obtain a divorce and then seeks the termination
         of the agreed payments.

Holt, 751 S.W.2d at 428 (citations omitted).

         11
            Father’s deposition testimony from 1996, which was admitted into evidence, indicates that he was given a
draft MD A w hich pro vided that he w ould p ay M other “ro ughly $4,40 0" per m onth fo r ten years, but that he negotiated
to pay the agreed to $5,569 per month for twenty years in order to “keep the retirement account instead of splitting it.”

         12
             The former husband alleged that the in solido alimony provisions were void as against public po licy because
they were based on future earnings. In addition to holding that no proof existed that the husband’s only source of funds
to make the paym ents he a greed to was his future earnings, the court found that the agreem ent did not otherwise violate
pub lic policy.

                                                           -13-
        We affirm the trial court’s refusal to modify Father’s alimony obligation. See Hutcherson
v. Criner, 11 S.W.3d 126, 136 (Tenn. Ct. App. 1999) (“This Court will affirm a decree correct in
result but rendered upon different . . . grounds.”).

                                               II. Child Support Trust

         Father also appeals the trial court’s refusal to require a portion of child support to paid into
a trust for the benefit of the children.13 Father argues that some of the child support money should
be sequestered from access by Mother because “there is a tremendous amount of money that is
flowing in her direction that is being used by her and her current husband.”

                                           A. What Portion is Allocable

        We begin our analysis by attempting to define what portion, if any, of the child support
Father pays is subject to apportionment to a trust. Any amounts of support that are not legally
mandated but are imposed solely by the MDA, are not subject to revision by the court. That includes
Father’s agreement to pay support and college expenses beyond the date each child reaches the age
of majority and graduates from high school. Sandusky v. Sandusky, No. M2000-00288-COA-R3-CV
2001 WL 327898, at *4 (Tenn. Ct. App. Apr. 5, 2001) (parent is required to support child until later
of eighteenth birthday or the graduation of the class to which child belongs).

        While it is generally true that a parent cannot be ordered by the courts to pay child support
for an adult child, Blackburn v. Blackburn, 526 S.W.2d 463, 465 (Tenn. 1975); Garey v. Garey, 482
S.W.2d 133, 135 (Tenn. 1972), a party to a divorce may by agreement obligate himself or herself
beyond the support duties imposed by law. Such a provision in an agreement constitutes "a
contractual obligation outside the scope of the legal duty of support during minority and retains its
contractual nature, although incorporated in a final decree of divorce." Penland v. Penland, 521
S.W.2d 222, 224-25 (Tenn. 1975); Blackburn, 526 S.W.2d at 465. Any voluntarily assumed
obligation exceeding the minimum child support required by statute is based on the parties’ contract,
enforceable as a contractual obligation, and controlled exclusively by the agreement. Haas v. Haas,
No. 02A01-9604-CV-00073, 1997 WL 194852, at *3 (Tenn. Ct. App. Apr. 22, 1997) (no Tenn. R.
App. R.11 application filed). A parent’s agreements to pay college expenses as well as to provide
support beyond majority are contractual obligations for which the parent has no legal duty and which
are not subject to modification by the courts. Penland, 521 S.W.2d at 224-25; Dorris v. Dorris, No.
01A01-9304-CV-00170, 1993 WL 380778, at *2 (Tenn. Ct. App. Sept. 29, 1993) (no Tenn. R. App.



         13
             Although Father testified at the March 1998 h earing regarding his desire that a trust be established for future
support payments, he also raised the issue of placing the arrearages awarded Mother after the trial in trust. We note that
this court has addressed child supp ort arrearag es, stating : “The award for back supp ort is intended either to benefit the
parties' child or to reimburse [the mother] for contributing more than her fair share to her son's support. In the absence
of proof to the contrary, the award of back child support should be made to [the mother] . . . .” State ex rel. Vaughn v.
Kaatrude, 21 S.W .3d 244, 250 (Tenn. Ct. App. 2000 ).

                                                           -14-
P. 11 application filed) (the trial court has no statutory power to award child support beyond the age
of majority and no continuing power to modify such support).

         In this case, Father’s agreements to provide support until each child reaches twenty-two and
to also pay for college expenses remain enforceable as contractual provisions, and are not modifiable
by the courts as child support obligations imposed by law. That limitation applies not only to the
amount agreed to be paid, but also to the arrangement established in the contract. “The courts may
not make a new contract for parties who have spoken for themselves and may not relieve parties of
the contractual obligations simply because these obligations later prove to be burdensome or
unwise.” Marshall v. Jackson & Jones Oils, Inc., 20 S.W.3d 678, 682 (Tenn. Ct. App. 1999)
(citations omitted). Therefore, Father’s request to modify the amount of child support going directly
to Mother can only relate to the child support due for each child until he or she reaches the age of
eighteen and graduates from high school.

              B. The Child Support Guidelines’ Definition of Amount Allocable to Trust

        The parties modified their original MDA in 1996, and the trial court entered a consent order
to reflect those modifications. Essentially, Father agreed to pay an additional $300 per week in child
support in exchange for release from certain other obligations. That modification resulted in Father’s
support obligation for three children being set at $2,050 per week, which converts to a monthly
obligation of $8,883.33. Using the formula set out in the guidelines, that amount would be
appropriate for three children of a parent whose monthly net income, calculated according to the
guidelines, was $21,665. Father sets his net income for 1997 at $334,912, which converts to
monthly net income of $27,909. He acknowledges that his monthly support obligation for three
children, if the guidelines’ percentage were strictly applied to his total net income without deviation,
would be $11,442.75 per month.14

        Father asserts that the amount of support he pays over the amount due under the guidelines
on net income over $10,000 per month is subject to being placed in trust, relying upon a provision
of the guidelines relating to high income obligor parents, which, after an amendment effective
October 5, 1997, provides:

         The court must consider all net income of the obligor as defined according to 1240-2-
         4-.03 of this rule. The court must order child support based upon the appropriate
         percentage to the custodial parent up to a net $10,000 per month of the obligor’s
         income. When the net income of the obligor exceeds $10,000 per month, the court

         14
             In its May 28, 1998, order, the trial court recounts th at Fath er’s suppo rt oblig ation was redu ced wh en his
daughter mo ved in with him “to the equivalency of thirty-two (32%) percent of his ‘net income,’ being One Thousand
Six Hu ndred D ollars ($ 1,60 0.00 ) per w eek.” Thus, the trial cou rt found th at the p arties used a net income figure of
$5,000 per week, or $2 60,000 p er year. The court also specifically found, when reinstating the child support at $2,050
per week , that the parties agree d this am ount was sub stantially less than it would be if the guidelines w ere strictly
app lied to the current income and visitation practices of Father. The amount of direct cash payment for support does
not include the other expenses Father pays, such as the medical, educational and automobile expenses in dispute.

                                                           -15-
         may consider a downward deviation from the guidelines if the obligor demonstrates
         that the percentage applied to the excess of the net income above $10,000 a month
         exceeds a reasonable amount of child support based upon the best interest of the child
         and the circumstances of the parties. The court may require that sums paid above the
         percentage applied to the net income above $10,000 be placed in an educational or
         other trust fund for the benefit of the child.

Tenn. Comp. R. & Regs., ch. 1240-2-4-.04(3).

        Thus, under the 1997 version, the court may make a downward deviation in the amount of
support after “considering” all net income, but not below the amount based on $10,000 monthly net
income, if the obligor demonstrates that support based on the total amount “exceeds a reasonable
amount of child support based upon the best interest of the child and the circumstances of the
parties.”15 Father does not argue, however, that his total child support amount should be reduced;
instead he argues that some portion of it should be placed into trust. Assuming that the amount of
Father’s current child support obligation is the product of application of Tenn. Comp. R. & Regs,
ch. 1240-2-4-.04(3),16 the amount subject to allocation to a trust fund is that portion of the support
which is greater than the amount Father would be required to pay based on a net income of $10,000
per month, $4100 per month.

                                               C. Trust is Discretionary

       Having determined that the trial court has authority to require that some portion of Father’s
support payments be placed in an educational or other trust fund for the benefit of the children, we

         15
             The amou nt of support is the product of applying the gu idelines’ percen tages , based on the number of
children, to the o bligo r’s net income , as defined in the g uidelines. “A fter this calculation is made, if there are no
changes to be made pursuant to paragraph 1240-2-4-.04 below, then this is the am oun t of the child supp ort aw ard.”
Tenn. Comp. R. & Regs., ch. 1240-2-4 -.03(5). T he “C riteria for Dev iation From Guid elines” section provides that the
percentage amounts are minimums and, therefore, the court “shall increase” the award for specified reasons. Tenn.
Comp. R. & R egs., ch . 124 0-2-4-.04(1). The section also allow s dev iation in other cases, “when the co urt find s it is in
the best interest of the children,” such as where the obligor parent exercises more than standard visitation. Tenn. Comp.
R. & Regs., ch. 1240-2-4-.04(2). As explained above, specific authorization is given for downward deviation for income
over $10 ,000 per m onth and in instances of e xtrem e econ om ic hardsh ip in orde r to achieve equity b etween the parties.
Tenn. Comp . R. & Reg s., ch. 1240-2-4-.04(3) and (4). Finally, “In deviating from the guidelines, primary consideration
mu st be given to the best interest of the child(ren) for whose supp ort the guidelines are being utilized.” Tenn. Comp.
R. & Re gs., ch. 1240-2-4-.04(5). Ten n. Co de A nn. § 36-5-101(e)(1) allow s dev iation from the guidelines “in order to
provide for the best interest of the child(ren) or the equity between the parties.” See also B arnett v. Ba rnett, 27 S.W.3d
904, 909 (Tenn. 2000) (other factors, such as the custodial parent’s income, may be considered in making a d own ward
deviation in some situations).

         16
            In the June 4, 1996, consent order the court made a finding that the proposed modifications were consistent
with Tennessee law and in the best interest of the parties and their children. The court was aware that the amount agreed
to was the amount that would be due from strict application of the percentages to a total net income of $260,000 per
year, see supra note 14, aware that Father’s total net income exceeded that amount, and was aware of the other am oun ts
Father had undertaken to pay.

                                                            -16-
now review the trial court’s decision not to exercise that authority. The relevant sentence of the
guidelines states that “the court may require” payments into a trust. This language does not differ
substantively from the pre-1994 version’s “these cases may require” or the 1994 amendment’s “the
court may establish” and gives wide latitude to the trial in making that decision. The establishment
of a trust for educational or other purposes for the benefit of a child is a discretionary mechanism
or alternative arrangement that is available to the trial court in fashioning a support award for the
benefit of the child. Nash v. Mulle, 846 S.W.2d 803, 806 (Tenn. 1993); Anderton v. Anderton, 988
S.W.2d 675, 681 (Tenn. Ct. App. 1998); Smith v. Smith, No. 01A01-9809-CH-00515, 1999 WL
548568, at *4 (Tenn. Ct. App. July 29, 1999) (no Tenn. R. App. P. 11 application filed).

        The fact that a decision is discretionary necessarily implies that the trial court has a choice
of alternatives among a range of acceptable ones; our role is to determine whether the trial court’s
decision is within that range, based upon applicable legal principles and the evidence. Regarding
the issue before us, the applicable legal principles are found in the guidelines, the goals of child
support, and the goals behind establishing such a trust.

        In Nash v. Mulle, the Supreme Court considered the use of an educational trust fund as a
component of child support for a high income obligor parent. The court found that such a trust was
one mechanism available to further the goals of the guidelines and other specific goals such as
protection for the child from an uncaring non-custodial parent, preserving for the child the
opportunity to pursue higher education since the obligor parent is not otherwise required to fund that
pursuit, and minimizing an unintended windfall to the custodial parent. 846 S.W.2d at 807-09.

         Neither of the first two of the listed goals is applicable in this case. At the hearing Father
testified that he wanted half his support payments placed in trust for private school, college,
automobiles, “anything that’s not needed for day to day needs,” and that if the trust could not fund
college or other expenses fully he would pay the difference. However, Father is already
contractually obligated to provide those expenses, including support and college expenses after the
children reach eighteen if they are enrolled in college. Thus, although Father maintained he was not
seeking a reduction in the amount of support he was providing, he was in fact asking that a portion
of that support be set aside to defray expenses he was otherwise obligated to pay. We are not
convinced there is a real difference.

        On appeal, Father focuses his argument on the avoidance of a financial windfall to Mother.
He argues that the entire amount of support he provides is not needed for support of the children and
that Mother and her new husband may get the benefit of any amount above that necessary. Father
asserts that Mother was unable to provide real documentation for monthly expenses exceeding
$4,000.17 Mother, however, submitted an itemized expense form claiming monthly expenses of over


         17
            Mo ther’s counsel m aintain s that M other was not asked to bring such documentary evidence. We note that
Father’s testimony on h is ow n expen ses did not include receipts or other documentation, and that he was unfam iliar with
the details of th e exp ense statem ent.

                                                          -17-
$14,000 and allocated $9,300 of that to the children.18 Father insists that with these claimed, but
undocumented, expenditures and Mother’s remarriage “to an individual with a modest income,” the
court should ensure “that the funds being paid as child support only benefit the children, rather than
being used to enhance Mrs. Bryan’s enormous stock portfolios, or to be used for some purchase of
an asset to be shared with Mr. Bryan.” He concludes that half the support he pays will more than
adequately meet the needs of his three children.

       In Nash v. Mulle, the Supreme Court discussed the analysis a trial court should use in
determining how to set the child support obligation of a parent whose monthly net income exceeds
$6,250 (now $10,000) per month. The court noted that one of the major goals expressed in the
guidelines is “to ensure that when parents live separately, the economic impact on the child(ren) is
minimized and to the extent that either parent enjoys a higher standard of living, the child(ren)
share(s) in that higher standard.” 846 S.W.2d at 804-05. The court further stated:

         It reminds us that Tennessee does not define a child’s need literally, but rather
         requires an award to reflect both parents’ financial circumstances. This goal is
         consistent with our long established common law rule, which requires that a parent
         must provide support “in a manner commensurate with his means and station in life.”
                                                   ...
         Long-standing Tennessee law requires the courts to evaluate children’s needs not in
         terms of life’s essentials, but in terms of the parents’ “means and station in life.”

Id. at 805, 808 (citations omitted).

       The court also noted that it would be unfair to require a custodial parent to prove a specific
need before the court would set support at an amount above that due on $10,000 (then $6,250)
monthly net income, and stated: “At such high income levels, parents are unlikely to be able to
“itemize” the cost of living.” Id. at 806.

        Father’s attempts to establish that any amount above $4,000 per month is unreasonable suffer
from his testimony regarding his own expenditures on his current household which includes his new
wife and her two daughters. Those children are given their own father’s child support of $700 per
month as spending money. Father and his new family spend approximately $24,000 per month, and
he testified that he thinks spending $22,000 to $24,000 per month to support four people is
reasonable.19

         In its October 1998 order, the trial court stated:


         18
          Mother did not include any inco me or ex pen diture s for M r. Bry an on her statem ent, but testified that his
income and expend itures w ere ab out equa l.

         19
          Mo ther’s expenses did not include a house payment, because she had paid the balanc e of h er m ortgage.
Father’s mortgage payment was $2,500 per month.

                                                          -18-
         The Defendant argues that a portion of the amount of child support should be placed
         in a trust fund for the children. The Guidelines were amended in December of 1994
         to allow the Court discretion to place certain amounts into a trust fund for the
         children. However, some eighteen months after the Guidelines were amended, the
         Defendant felt the amounts of child support were reasonable and needed by the
         Plaintiff and should not be placed in trust.

       The court was referring to the June 4, 1996, consent order wherein the parties agreed to
modify their marital dissolution agreement as part of a compromise and settlement of various
disputes. At trial, Father testified that he thought the amount he agreed to, $2,050 per week, was
reasonable and fair at the time he made the agreement.

      We find that the trial court acted well within its discretion in denying Father’s request that
some of his support payments be placed in a trust.

         Under the abuse of discretion standard, a trial court’s ruling “will be upheld so long
         as reasonable minds can disagree as to propriety of the decision made.” State v.
         Scott, 33 S.W.3d 746, 752 (Tenn. 2000); State v. Gilliland, 22 S.W.3d 266, 273
         (Tenn. 2000). A trial court abuses its discretion only when it “applie[s] an incorrect
         legal standard, or reache[s] a decision which is against logic or reasoning that
         cause[s] an injustice to the party complaining.” The abuse of discretion standard
         does not permit the appellate court to substitute its judgment for that of the trial
         court.

Eldridge v. Eldridge, __ S.W.3d __, No. E1999-02583-SC-R11-CV, 2001 WL 455876, at *2 (Tenn.
May 2, 2001).

       The trial court’s decision was based on the correct legal standard and was supported by
evidence. We affirm the refusal to order a trust for a portion of the child support.

                                                    III. Contempt

        The trial court’s order of May 28, 1998 found Father to be in contempt for his failure to pay
or reimburse Mother for medical and educational expenses of $5,581.92 as previously ordered.20
The court declined to find Father in contempt regarding the child support Father had failed to pay
after the older daughter, Clara, had returned to her mother’s home in 1997. The trial court stated that
had Mother filed an appropriate petition in 1997, the court could have restored the amount of the
support obligation. The court was later apprised of the fact that Mother had filed such a petition
in March 1997, and Mother filed a motion to alter or amend, attaching an agreement by the parties

         20
             The cou rt gav e Fath er thirty days from the date of the order to make the payment, and stated, “”[I]f at the
end of thirty (30) days from the date of the filing of this Order, [Father] has not paid said judgment, [Mother] will be
entitled to statuto ry interest on the unpa id balance until paid in full.”

                                                          -19-
that the child support amount awarded after hearing would be retroactive to February 23, 1997. An
order was entered July 27, 1998 awarding Mother $46,200 for arrearages on the child support based
on the older daughter’s return to Mother’s home and custody.21

         Following those orders, Father did not make the payments as ordered; instead he sought a
stay pending appeal. Nor did he pay other expenses which arose following the orders. Mother filed
another petition for contempt, which she amended to include later arising expenses, seeking an
additional $6,516.71.22 The hearing was held on August 28, 1998. The court heard arguments of
counsel, but did not take testimony. Father’s counsel attempted to reargue Mother’s lack of “need”
for the child support, and stated that “disagreement” existed between the parties regarding the
amounts owed. Mother’s counsel submitted an exhibit which itemized the expenses Father had
failed to pay. Mother’s counsel alleged, and the trial court found, that Father owed her the following
payments pursuant to the MDA: Clara’s auto expenses, $1,116.25; school expenses for Mary and
David, $4,727.25; medical expenses for children, $403.21;and life insurance on Mother, $270.00,
for a total of $6,516.71

        Following the arguments, the court issued an order finding Father to be in “willful contempt
of the Orders of this Court for his failure to pay these items.” The court then declined Father’s
motion to stay its May order regarding similar expenses and his motion to place the $46,200 child
support arrearages into a trust account. Mother was awarded a judgment against Father for the
$6,516.71.23 The court then ordered, “For each and every day that [Father] fails to pay this
Judgment, and the amount of the previous Judgments entered in this cause, [Father] shall be fined
the sum of One Hundred ($100.00) Dollars per day until the amounts are paid in full.” The court
ordered Father to pay the deficiency of child support to Mother “immediately, the failure [of] which
shall likewise be covered by the fine as set forth above.” The court stated, “The Court will not
continue to allow [Father] to disregard agreements previously made by him and the Orders of this
Court, and any future failure of [Father] to comply with the Orders of this Court will be dealt with
harshly.”




          21
             Clara had moved to her Father’s residence, and Father and Mo ther had agreed to a reduction in support from
him and an am ount of suppo rt from her, with a net decrease in his weekly obligation of $700. When Clara moved back
to Mother’s house shortly thereafter, on February 23, 1997, Father did not pay the amount due before the modification.
Mother filed her petition to reinstate the former amount of child support on March 7, 1997, but the trial court’s initial
order indicated the court was unaware of that fact. The July ord er corrected that oversight and, p ursuan t to agreement,
stated that the increase in c hild su ppo rt “shall be effective as of, and b e paid retroactively to, February 23, 1997, the date
Clara Leach m ove d to [M other’s] resid ence.” Father h as no t appealed the am oun t of arre arages.

          22
               The M DA designated these items and expenses as “ad ditional child supp ort.”

          23
               The court en tered an additional jud gm ent for $2 ,500 fo r Mo ther’s attorney fees.

                                                              -20-
      On appeal, Father raises several “concerns” about the authority of the court to impose the
contempt sanctions.24

                                          A. Conduct Subject to Contempt

       Our Supreme Court has determined that the courts of this state do not have unlimited powers
of contempt, holding that those inherent powers have been limited by statute:

         [T]he inherent power of courts to punish contemptuous conduct has long been
         regarded as essential to the protection and existence of the courts. Indeed, at common
         law, the power of courts to punish contempts was vast and undefined. Because
         unlimited, undefined discretionary power carried with it the potential for abuse,
         specific statutory provisions were adopted to limit and define the conduct punishable
         by contempt. . . . Conduct punishable as contempt in Tennessee now is delineated in
         Tenn. Code Ann. § 29-9-102 . . . .

Black v. Blount, 938 S.W.2d 394, 397 (Tenn. 1996) (citations omitted).

          The statute which delineates the conduct punishable by contempt provides:

          The power of the several courts to issue attachments, and inflict punishments for
          contempts of court, shall not be construed to extend to any except the following
          cases: . . .

          (3) The willful disobedience or resistance of any officer of the said courts, party,
          juror, witness, or any other person, to any lawful writ, process, order, rule, decree,
          or command of said courts . . . .

Tenn. Code Ann. § 29-9-102.

       While Father challenges the court’s authority in several specifics, none really disputes the
finding that he was in willful disobedience of the court’s prior orders. Much of Father’s argument



         24
            W e address some of those concerns in the opinion. Others can be disposed of more briefly. For example,
Father contends that the court’s earlier ruling , which found him in contem pt but declined to im pose a p enalty, is res
judicata on those issues. This contention ignores the facts that the Au gust hearing dealt with monies due after the May
hearing and therefore were no t prev iously adjudicated, that he had previo usly been found “in contempt,” and that he
still had not p aid the m onies he h ad been ordered to pay. Ano ther concern is that he cannot be held in contempt for
failure to pay the alimony which “clearly terminated” on Mother’s remarriage. Although past due alimony does not
appear to have been an issue b efore the court in Au gust, as we have discu ssed abov e, the alimo ny d id no t terminate.
In any even t, Father has p rovided no sh ow ing th at he ra ised an y of these c onc erns in the trial co urt, thus, we consider
them waived. Norton v. McCaskill, 12 S.W.3d 789, 795 (Tenn. 200 0).



                                                             -21-
rests upon his characterization of the type of contempt involved herein as criminal. Father is
mistaken in that regard. As the Supreme Court has explained:

         Contempts may be either criminal or civil in nature. Civil contempt occurs when a
         person refuses or fails to comply with a court order and a contempt action is brought
         to enforce private rights. If imprisonment is ordered in a civil contempt case, it is
         remedial and coercive in character, designed to compel the contemnor to comply
         with the court's order. Compliance will result in immediate release from prison.
         Therefore, it has often been said that in a civil contempt case, the contemnor "carries
         the keys to his prison in his own pocket. . . ."

         Criminal contempts, on the other hand, are intended to preserve the power and
         vindicate the dignity and authority of the law, and the court as an organ of society.
         Therefore, sanctions for criminal contempt are generally both punitive and
         unconditional in nature. While criminal contempts may arise in the course of private
         civil litigation, such proceedings, "in a very true sense raise an issue between the
         public and the accused.” In the trial of a criminal contempt case, therefore, guilt of
         the accused must be established by proof beyond a reasonable doubt.

Black, 938 S.W.2d at 398 (citations omitted).

        Traditionally, contempt has been classified as civil or criminal depending upon the action
taken by the court to address the contempt. Ahern v. Ahern, 15 S.W.3d 73, 78 (Tenn. 2000). “A civil
contempt is one where a person refuses or fails to comply with an order of the court and punishment
is meted out for the benefit of a party litigant.” Givler v. Givler, 964 S.W.2d 902, 909 (Tenn. Ct.
App. 1997) (quoting Garrett v. Forest Lawn Mem’l Gardens, Inc., 588 S.W.2d 309, 315 (Tenn. Ct.
App. 1979)). Because the court’s order fining Father $100 per day was designed to coerce Father
to pay the amounts ordered, and because Father could avoid the fine and purge his contempt by
obeying the court’s orders, the finding of contempt was clearly civil contempt.25

          After a finding of contempt, courts have several remedies available depending upon
          the facts of the case. A court can imprison an individual to compel performance of
          a court order. This is typically referred to as “civil contempt.” This remedy is
          available only when the individual has the ability to comply with the order at the time
          of the contempt hearing. Thus, with civil contempt, the one in contempt has the
          “keys to the jail” and can purge the contempt by complying with the court’s order.
          In civil contempt, the imprisonment is meted out for the benefit of the party litigant.


         25
            W e also note that M other’s petitions fo r con tempt requested relief that w as civil in nature, and did not com ply
with the notice requirements for criminal contempt. The procedural safeguards required for a finding of criminal
contempt were not requested by Father and were not observed. Thus, there is no indication that the parties or the court
con sidered these pro ceed ings to invo lve potential pun ishm ent fo r crim inal co ntem pt.



                                                             -22-
Ahern, 15 S.W.3d at 79.

        Father has consistently maintained, and continues to maintain, that he is financially capable
of paying the amounts agreed to by him and ordered by the court. Thus, he had the ability to comply
with the order at the time of the contempt hearing, and the court was justified in finding him in civil
contempt.

         Father also contends that contempt is not available to enforce certain of the obligations he
says are included in the amounts he failed to pay. Primary among those are obligations he asserts
relate to support for the oldest child after her eighteenth birthday. For this proposition, father relies
upon Penland v. Penland, 521 S.W.2d 222 (Tenn. 1975). In that case, the Supreme Court held that
the father’s agreement to provide support or specified expenses beyond the children’s majority
retained its contractual nature. Consequently, “Mrs. Penland or the daughters are entitled to enforce
said obligation by the obtaining of a money judgment, from time to time, as the obligation matures,
and for the enforcement thereof by execution, as provided by law.” Penland, 521 S.W.2d at 225;
see also Jones v. Jones, 503 S.W.2d 924, 929 (Tenn. Ct. App. 1973) (the mother’s attempt to enforce
the father’s promise to support their daughter until she finished college or reached age 22 by seeking
a judgment, not by attachment for contempt, indicated she was attempting to enforce a contractual
obligation).

        However, Father fails to specify what amount of the total he was ordered to pay is
attributable to his contractual obligation to support his children beyond the time he is legally
obligated to provide such support. He merely states his older daughter’s date of birth as November
12, 1980, but claims “some of the expenses charged will apply toward benefits which post-date her
eighteenth birthday.” Father was found to be in contempt for failure to pay obligations as of March,
1998, and August, 1998. Therefore, we fail to understand his reference to obligations beyond his
daughter’s majority. Further, the legislature has clearly addressed arrearages for amounts due during
the child’s minority but remaining unpaid at that time:

        Absent a court order to the contrary, if an arrearage for child support or fees due as
        court costs exist at the time an order for child support would otherwise terminate, the
        order of support . . . and all amounts ordered for payment of current support or
        arrears . . . shall continue in effect . . . until the arrearage and costs due are satisfied
        and the court may enforce all orders for such arrearages by contempt.

Tenn. Code Ann. § 36-5-101(k) (emphasis added). Therefore, we find no merit in Father’s
complaint regarding his obligations beyond his children’s majority.

                                     B. Punishment for Contempt

       Father argues on appeal that the trial court acted beyond its authority by imposing the $100
per day penalty. He contends that criminal contempt sanctions are legally limited to a specific
period of incarceration and a $50 fine and that there is no authority for imposition of a $100 per day

                                                   -23-
penalty, whether it be for criminal or civil contempt. As noted above, our Supreme Court has held
that courts’ inherent power to punish by contempt has been limited by statutes defining the conduct
which is subject to such punishment. Black, 938 S.W.2d at 397. In Kuykendall v. Wheeler, the
Supreme Court stated that the trial court’s inherent power to enforce its orders remained intact, citing
Tenn. Code Ann. §21-1-804.26 890 S.W.2d at 787. In addition, however, the Court held that “in
exercising this power, the trial court, as always, must use only those means which have been granted
by the legislature or common law tradition.” Id.

        We have determined that the trial court acted within its discretion under applicable legal
principles and the evidence in finding Father in contempt for willful disobedience to the court’s
orders. Our statutes address the means available to a court in such circumstances:

         (a) If the contempt consists in an omission to perform an act which it is yet in the
         power of the person to perform, the person may be imprisoned until such person
         performs it.

         (b) The person or if same be a corporation, then such person or corporation can be
         separately fined, as authorized by law, for each day it is in contempt until it performs
         the act ordered by the court.

Tenn Code Ann. § 29-9-104.

        These provisions make it clear that the trial court could have ordered Father imprisoned until
he paid the amounts ordered. It is also clear that the statute authorized a fine against Father for every
day he was in contempt until he complied with the court’s order. The amount of the daily fine is the
question.

        The statute directs that Father may be “fined, as authorized by law, for each day [he] is in
contempt until [he] performs the act ordered by the court.” Tenn. Code Ann. § 29-9-104(b)
(emphasis added). The holding in Kuykendall suggests that such authority may be found in statute
or in common law. One statutory source for fines for contempt is Tenn. Code Ann. § 29-9-103,
which provides, “[t]he punishment for contempt may be by fine or by imprisonment, or both. Where
not otherwise specially provided, the circuit, chancery, and appellate courts are limited to a fine of
fifty dollars ($50.00), and imprisonment not exceeding ten (10) days . . . .”

        The relationship between this statute and Tenn. Code Ann. § 29-9-104 has been described
as “not mutually exclusive:” one sets out the punishment for criminal contumacy in resisting the
established authority of the court, while the other confers upon the courts the essential powers of
coercion to enable them to enforce their judgments and decrees. Black v. Black, 50 Tenn. App. 455,


         26
            That statute provides, “Courts of chancery may enforce rules, orders, or decrees by process against the person
in default or by process ag ainst the person in default’s p roperty.”

                                                          -24-
458, 362 S.W.2d 472, 474 (1962). Both statutes allow courts to impose fines and to imprison, but
for different purposes. The ten-day limitation on imprisonment for criminal contempt does not apply
to coercive imprisonment for civil contempt, by the express terms of the civil contempt statute.
However, no such specific exemption from the $50 limit on fines is present in the statute.

       Although a number of specific statutory provisions exist regarding enforcement of child and
spousal support awards, we have found none that provide specific authority for coercive civil
contempt fines above $50. See Tenn. Code Ann. §36-5-101(a)(2)(A) (such awards “may be enforced
by any appropriate process of the court having jurisdiction thereof”); Tenn. Code Ann. § 36-5-
101(a)(5) (unpaid amounts become arrearages on date due and accrue interest); Tenn. Code Ann. §
36-5- 101(b) (attachment and appearance bond for delinquent obligor and security bond); Tenn.
Code Ann. § 36-5-103 (court may require bond to secure payment, may sequester certain property,
appoint a receiver over assets and income, place a lien on property of obligor); Tenn. Code Ann. §
36-5-901 et seq. (enforcement of overdue support by department of human services; liens). In
addition to the general contempt statute, the General Assembly has provided a specific statute, Tenn.
Code Ann § 36-5-104, to address obligors who fail to pay ordered child support. That statute creates
a separate criminal offense punishable by up to six months’ imprisonment. Brown v. Latham, 914
S.W.2d 887, 888 (Tenn. 1996). It does not affect the sanctions available for contempt.

        Civil contempt sanctions are imposed for the benefit of a party litigant. Ahern, 15 S.W.3d
at 79; Garrett, 588 S.W.2d at 315. The purpose of such sanctions is to coerce compliance with a
prior court order; the party seeking sanctions benefits from that compliance.27 In Tennessee,
coercive civil contempt has generally involved imprisonment until the contemnor complies with the
court’s order, thus the often-made reference to “keys to the jail.” In fact, we have been unable to
find any prior authority in Tennessee regarding coercive fines imposed in civil contempt.



         27
           While federal courts sometimes distingu ish between co mp ensatory and coercive civil con tempt, see, e.g .,
Glover v. Johnson, 199 F.3d 31 0, 313 (6th Cir. 1999), we are unawa re of the adoption of the conce pt of comp ensatory
civil contempt in T enn essee courts. See Young v. Young, No. 01A 01-960 9-CV-0 041 5, 19 97 W L 1071 59, at *3n . 2
(Tenn. Ct. App. Mar. 12, 1997) (no Tenn. R. App. P. 11 application filed) (“We know of no Tennessee cases recognizing
com pensatory civil con temp t . . .”). In the fed eral courts:

         Civil contem pt sanctions may be imposed for either or b oth of tw o distinct purp oses, to coerce
         compliance with a cou rt order, and to compensate the complainant for actual losses sustained by him
         as the result of the defendant’s contumacy. If the fine is compensatory, it is payable to the
         complainant and m ust be based on pro of of the com plainant’s actual loss. If the fine is coe rcive it is
         paid into the cou rt registry , not to the co mp lainan t.

In re Ch ase & Sanborn, 872 F.2d 39 7, 400-01 (1 1th Cir. 1989).

         Tennessee appears to have incorporated the concept of damages arising from contempt in Tenn. Code Ann.
§ 29-9-105, which makes damages available where the contempt consists of the performance of a forbidden act.
Becau se Father’s co ntem pt herein consisted of failure to pay sup port as ord ered, Mother will be co mp ensated fo r his
delay by th e intere st accu mu lated o n the arrearage. See Tenn. Co de An n. § 36-5-10 1(a)(5).

                                                           -25-
        Therefore, having found no independent authority for a greater fine, we interpret the phrase,
“as authorized by law,” to refer to the prior section, Tenn. Code Ann. § 29-9-103(b), which
authorizes a fine of up to $50 for contempt of court. Thus, Father could have been imprisoned
indefinitely, or fined $50 per day, until he paid the amounts ordered. The penalty for noncompliance
with the court order is modified to order a $50 fine per day.28

                                                           IV.

         In conclusion, we affirm the trial court’s refusal to modify the alimony award because the
court had no authority to do so. We also affirm the court’s refusal to place some of the child support
in a trust fund because the court did not abuse its discretion. We affirm the finding of contempt, but
reduce the coercive fine for civil contempt to $50 for each day Father fails to comply with the court’s
order. This cause is remanded to the trial court for such further proceedings as may be necessary.
Costs are taxed to James Wendell Leach for which execution may issue if necessary.



                                                                  ____________________________________
                                                                  PATRICIA J. COTTRELL, JUDGE




         28
           Mother states in her brief that the trial court’s order directed that payments of the fine be made to her. We
have studied the order and have found no such directive. The order is silent as to the recipient of the funds, and we find
no Tennessee authority which would direct such “fines” to the mother in the absence of an order. As noted above , in
federal courts, coercive civil contemp t sanctions, such as the one befo re us, are typically paid to the co urt. See In re
Cha se & S anb orn, 872 F.2d at 401.

                                                          -26-